            Case 1:16-cv-03430-RA Document 99 Filed 09/18/19 Page 1 of 2
               Case 1:16-cv-03430-RA Document 98 Filed 09/17/19 Page 1 of 2

                                       1
                                   0   HARE PARNAGIAN LLP
                                    20 VESEY STREET, SUITE           300,r:==============i'I
                                           NEW YORK, NY I 0007
                                                                        USOC-SDNY
                                             (212) 425-1401
                                           FAX: (2 I 2) 425-1 42 I
                                                                        DOCUMENT
                                           www.ohareparnagian.com       ELECTRO'.'JICALLY FILED
       WESTCHESTER OFFICE                                               noc #=----...-----,---
700 WHITE PLAINS ROAD, SUITE 255
  SCARSDALE, NY I 0583-50 I 3                                          , l)\(FFILFD:   °!{18(l5
       (9 I 4) 725-3632
       FAX: (9 I 4) 725-3639



                                                           September 17, 2019

 Via ECF

 The Honorable Ronnie Abrams
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

           Re:     Raptor Trading Systems, Inc. v. Beth, eta!., No. 16-CV-3430 (RA)
                   Wallach, et al. v. Lardos, et al., No. 16-CV-5392 (RA)

 Dear Judge Abrams:

                We represent Michael Wallach and David Beth in the above-referenced actions
 and write with the consent of counsel for Raptor Trading Systems, Inc. ("Raptor"), Theodoros
 Lardos, Mark Hinman, Nelson Ignacio, and Alejandro Gil.

                 On August 30, 2019, Your Honor issued an Order in both actions scheduling a
 post-discovery conference for October 10, 2019. Your Honor also directed the parties to submit
 a letter "updating the Court on the status of the case and what efforts the parties have made to
 settle the action" one week prior to the conference, i.e., by October 3. Given the intervening
 deadline for summary judgment motions set by Magistrate Judge Freeman, the parties believe it
 is appropriate to submit this letter prior to October 3.

 I.       Settlement Efforts

                The parties have periodically engaged in settlement discussions, including within
 the past few weeks, but have not been able to reach a resolution. Earlier this year, Magistrate
 Judge Freeman offered to assist the parties with settlement discussions, but the parties
 respectfully declined in their March 12, 2019 letter to Magistrate Judge Freeman.

 II.      Status of the Actions

          A.       Discovery

               Discovery on liability issues has been completed. On July 11, 2019, Your Honor
 issued an Order rejecting Wallach and Beth's objections to Magistrate Judge Freeman's April 6,
                        Case 1:16-cv-03430-RA Document 99 Filed 09/18/19 Page 2 of 2
                           Case 1:16-cv-03430-RA Document 98 Filed 09/17/19 Page 2 of 2



                  1
              0 HARE PARNAGIAN LLP

              The Honorable Ronnie Abrams
              September 17, 2019
              Page 2

              2018 discovery order regarding certain privilege issues.

                               As agreed among the parties and as the Court has previously been apprised,
              damages discovery, including expert discovery (which will focus on damages) was abated
              pending summary judgment motions on liability. As the parties explained in their March 12,
              2019 letter to Magistrate Judge Freeman, they anticipate the filing of summary judgment motions
              on liability in both actions (discussed below), and do not believe that expert discovery and other
              damages discovery would be an efficient use of their resources given that the anticipated
              summary judgment motions will inform the extent of necessary damages discovery.

                             As further set forth in their March 12 letter, the parties reserve all of their rights to
              take expert and other damages discovery after the anticipated summary judgment motions are
              decided.

                             On August 27, 2019, Magistrate Judge Freeman issued an Order in the Raptor
              Action granting Wallach and Beth's motion to amend their counterclaims against Raptor. In her
              Order, Magistrate Judge Freeman found, inter alia, that the amendment "would not give rise to a
              need for additional discovery." Wallach and Beth filed their Second Amended Counterclaims
              and Answer to Second Amended Complaint on August 28, 2019, and Raptor filed its answer to
              the second amended counterclaims on September 11, 2019.

                      B.       Summary Judgment

                               In her August 27 Order, Magistrate Judge Freeman ordered the parties to file
              motions for summary judgment within 30 days absent further Order of the Court. Accordingly,
              motions for summary judgment are currently due on September 26, 2019, prior to the post-
              discovery conference. 1 The parties respectfully request a short extension of time of that deadline
              to October 4, 2019 and the following briefing schedule: motions for summary judgment and
              supporting papers shall be filed on or before October 4, 2019; opposition papers shall be filed on
              or before November 1, 2019; and reply papers shall be filed on or before November 21, 2019.
              This is the first request for an extension of time and briefing schedule.
Application granted. The parties shall adhere to the
briefing schedule proposed in this letter which will                      Respectfully,
also apply to the related action (16-CV-5392).

SO ORDE
                                                                          Robert A. O'Hare Jr.
Ronnie Ab ams, U.S.D.J.
September 18, 2019

              1
               Although Magistrate Judge Freeman's August 27 Order was only filed in the Raptor Action, we assume that the
              deadline applies to both actions.
